DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (for consistency) as follows: 
Claim 1 is amended to read on line 8 “… filling the plurality of holes of…”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-8, the closest prior art (see references cited on the PTO 892 form) discloses a device, comprising: a first dielectric layer 68 (see figs. 15-16 and related text of Sarihan et al. ‘685), comprising at least one pad opening (opening in which layer 72 extend); a pad pattern 72, disposed on the first dielectric layer and extending into the at least one pad opening of the first dielectric layer, 
Re claims 9-15, the closest prior art (see references cited on the PTO 892 form) discloses a device, comprising: a redistribution structure 56&100 (see figs. 15-16 of Sarihan et al. ‘685), comprising: a first dielectric layer 68; a pad 72 pattern comprising a first portion embedded in the first dielectric layer (see portion of 72 extending into layer 68 to contact layer 64) and a second portion (remaining portions of 72) connected to the first portion, wherein a lower surface of the first portion is substantially coplanar with a lower surface of the first dielectric layer (explicit on fig. 15); and a plurality of dielectric plugs (portions of layer 100 extending into holes 108) extending through the second portion of the pad pattern; and a connector bump 106. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a device comprising the plurality of dielectric plugs extending through the first portion of the pad pattern, and the connector bump on the lower surface of the first portion.
Re claims 16-20, the closest prior art (see references cited on the PTO 892 form) discloses a device, comprising: a redistribution structure (all stacked layers 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899